Citation Nr: 1431026	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-17 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for ventral umbilical hernia, to include as secondary to service-connected right inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to September 1986, September 1987 to October 1987, and from September 2004 to January 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In June 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO.  A copy of the transcript is of record.  

In September 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record does not demonstrate that the Veteran currently has a left knee disability.  

2.  The Veteran has not been shown to have ventral umbilical hernia that manifested in service, or that is causally or etiologically related to his military service or to his service-connected right inguinal hernia repair.


CONCLUSIONS OF LAW

1.  The Veteran's left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The Veteran's ventral umbilical hernia was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, and is not proximately due to, or the result of, or chronically aggravated by his service-connected right inguinal hernia repair.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was issued a VCAA notice letter for his service connection claims in March 2008.  This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  It also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. At 473.  In September 2010, after the initial adjudication of his claims, the Veteran was provided notice regarding secondary service connection.  

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim.  That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376.  

After providing the additional VCAA notice stated above, the RO readjudicated the Veteran's secondary service connection claim in a February 2012 SSOC.  Any timing defect in the notice has been rectified.  Prickett, 20 Vet. App. At 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  For these reasons, VA has satisfied its duty to notify.  

The duty to assist provisions of the VCAA has also been met.  The claims file contains service treatment records (STRs), private treatment records, and VA outpatient treatment records.  The RO provided the Veteran with a VA examination.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  The claims file was reviewed by the examiner.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In June 2010, a hearing was held before the undersigned Acting Veterans Law Judge (AVLJ) of the Board.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ explained the issues that were before the Board.  The representative and the AVLJ asked questions to ascertain whether the Veteran had submitted evidence in support of his claims.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Appeals Management Center (AMC) substantially complied with the Board's September 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC provided the Veteran proper notice with respect to a secondary service connection claim, obtained additional VA treatment records, and afforded the Veteran a VA examination to determine the etiology of his left knee disability and ventral umbilical hernia.  The AMC has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013). 
 
The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

The Merits of the Service Connection Claims

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. At 1338-39.  Ventral umbilical hernia is not a chronic disease listed in section 3.309(a); therefore, the provisions of subsection 3.303(b) for chronic disabilities do not apply.  

Service connection may also be granted for disability that is proximately due to or the result of a service connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service connected disability, and (3) a medical nexus evidence establishing a connection between the current disability and the service connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Left Knee Disability

The Veteran asserts that entitlement to service connection is warranted for a left knee disability.  At the June 2010 Board hearing, the Veteran testified that he injured his left knee during service while performing work in either Costa Rica or Panama in the early 1990s.  Specifically, the Veteran explained that he was working on a culvert project when an earth compactor slipped off a berm and pinned his left knee between the compactor and the culvert.  He stated that the medics on site gave him Tylenol and told him not to apply too much weight on the knee.  He further added that a line of duty determination was completed.  Since the incident, the Veteran contends that his left knee disability has worsened and service connection is warranted.  

Service treatment records reflect complaints of left knee pain.  In July 2005 and December 2005, the Veteran complained of left knee pain.  After discharge from service, post service treatment records reflect no complaints, treatment, or diagnosis of a left knee disability.  In October 2010, the Veteran was afforded a VA examination to determine the etiology of the claimed left knee disability.  X-ray testing conducted reflected a normal appearing left knee.  The VA examiner concluded that the Veteran currently has subjective complaints of occasional knee pain, but physical examination of the left knee is normal.  The record reflects no current diagnosis for a left knee disability.  

Since the competent, credible, and probative evidence of record does not show a current diagnosis of a left knee disability, service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).  Thus, while the Board does not question the Veteran's assertions of current left knee problems during the course of the appeal, without a medical diagnosis of a chronic disability, service connection may not be granted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left knee disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).  

Ventral Umbilical Hernia

The Veteran contends that service connection is warranted for his ventral umbilical hernia.  At the June 2010 Board hearing, the Veteran testified that while stationed in Iraq, he was a construction engineer involved in building a prison.  The Veteran explained that sometime in June 2005, he was standing a stud wall up with a group of construction engineers.  The mortar sirens went off and several members of the team dropped the stud wall.  The Veteran stated that he was the only one left holding it.  The Veteran asserts that this accident caused his ventral umbilical hernia, or in the alternative, that his ventral umbilical hernia was caused by his service-connected right inguinal hernia repair.  

The Veteran has been diagnosed with umbilical hernia status post repair with residual scar, as reflected in the October 2010 VA examination report, and is currently service-connected for right inguinal hernia repair, which satisfies the first and second elements of a claim for secondary service connection.  Wallin, 11 Vet. App. at 512.  However, the third element, a nexus between the two disorders, is not satisfied.  
In October 2010, the Veteran underwent a VA examination for the ventral umbilical hernia.  He reported that shortly after discharge from service, he noticed a small lump in his umbilical area, but did not report it.  In 2008, he sought treatment after having discomfort in his right inguinal area in 2008 and underwent repair of the hernia.  The Veteran stated that it was during this time a physician found that he had ventral umbilical hernia and it was repaired in 2009.  

Upon review of the claims file, the VA examiner noted that the Veteran had right inguinal hernia surgery performed in 2005 followed by right inguinal hernia repair and umbilical hernia repair in 2009.  After physical examination of the Veteran, the VA examiner diagnosed the Veteran with umbilical hernia status post repair with residual healed, nonadherent non-deforming scar.  He opined that it is less likely as not that the Veteran's umbilical hernia is caused or aggravated by his service-connected right inguinal hernia repair.  The examiner explained that inguinal hernia and umbilical hernia are located in two different anatomical locations in the body, so the umbilical hernia is unlikely to be caused or aggravated by the service-connected right inguinal hernia repair.  

As the nexus requirement for a secondary service connection claim has not been satisfied, service connection for ventral umbilical hernia cannot be established on a secondary basis.  Wallin, 11 Vet. App. at 512.  The preponderance of the evidence is against service connection for ventral umbilical hernia on a secondary basis.  38 U.S.C.A. § 5107(b). 

As this claim may not be granted under the theory of secondary service connection, the theory of direct service connection will be addressed.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  

The Veteran has been diagnosed with umbilical hernia, satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  However, there is no evidence of an in-service event or incurrence of umbilical hernia.  In fact, service treatment records are negative for any diagnosis of or treatment for umbilical hernia.  Therefore, the second element of a service connection claim has not been satisfied.  Id.  
Lastly, there is no medical or lay evidence showing a nexus between the Veteran's period of active service and his currently diagnosed umbilical hernia.  Id.   As noted by the October 2010 VA examiner, there is no mention of umbilical hernia until the surgery dated March 2009, which is several years after separation.  Furthermore, and more importantly, the October 2010 VA examiner concluded that the Veteran's umbilical hernia is less likely as not caused by his service.  The examiner explained that is unlikely that his umbilical hernia had its onset in service because it was first noticed in 2008, after his military service.  The October 2010 VA medical opinion is competent and probative medical evidence.  The VA physician reviewed the Veteran's subjective history, clinical findings, and rendered an opinion with supportive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board considers the October 2010 VA opinion adequate, and service connection for umbilical hernia must be denied. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied under the theories of secondary and direct service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a left knee disability is denied.  

Service connection for ventral umbilical hernia, to include as secondary to service-connected right inguinal hernia repair, is denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


